Citation Nr: 0119411	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to March 
1970, to include service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for PTSD.  
The Board notes that the veteran initially filed a claim of 
service connection for PTSD in November 1992.  By a rating 
decision, dated in March 1993, the RO denied the claim; and 
the veteran did not appeal this decision.  In a September 
1999 decision, the RO characterized the issue on appeal as 
entitlement to service connection for PTSD, not whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  In the Reasons and Bases portion of 
the decision, the RO found that there was no clear diagnosis 
of PTSD nor medical nexus evidence relating PTSD to service, 
without making any findings regarding the presentation of new 
and material evidence.  The Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  The following decision will 
address this matter.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a March 1993 decision; the RO properly notified the 
veteran of this adverse determination; and he did not appeal.  

2.  The evidence submitted since the March 1993 rating 
decision bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1993 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  

2.  Evidence received since the March 1993 decision, that 
denied service connection for PTSD, is new and material and 
the veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the RO's March 1993 
rating decision was as follows:

The veteran's service medical records are negative for 
psychiatric complaints or findings.  The January 1968 and 
March 1970 service entrance and service separation 
examinations, respectively, show that his psychiatric system 
was normal. 

Private medical records, from Dr. A. B., dated from November 
1985 to November 1991, show that in May 1986, the veteran 
complained of stress.  In June 1987, he complained of having 
the shakes and insomnia.  The assessment was an anxiety 
stress syndrome.  Halcion and Xanax were prescribed.  Later 
that month, the assessments were acute anxiety 
stress/depression and labile hypertension.  The examiner 
indicated that the veteran's anxiety, depression, and labile 
hypertension resolved in August 1987.  

VA outpatient treatment records, dated from May 1983 to 
November 1987, indicate that the veteran had undergone mental 
health therapy in 1987 and 1988.  He variously reported that 
he did and did not have combat service while stationed in 
Vietnam.  He also reported that he did not lose any buddies 
in Vietnam.  The diagnoses included a character disorder. 

On VA examination in August and September 1987, the veteran 
complained of having trouble with his job as a city bus 
driver, to include problems with dealing with the public and 
superiors.  He indicated that he had not been sleeping 
properly.  The diagnoses were alcohol abuse and a borderline 
personality disorder.  The psychosocial stressors were noted 
to be underemployment with lowered income and the possible 
risk of losing his job or having to work with the public 
again.  

On his claim of service connection, received in November 
1992, the veteran indicated that PTSD had its onset in 1973 
or 1974.  By a March 1993 RO decision, the veteran's claim of 
service connection was denied.  The evidence received since 
the March 1993 RO decision is as follows:

VA medical records, dated in March 1999, reveal that the 
veteran was hospitalized for one week.  The relevant 
diagnosis was PTSD.  During VA psychological testing in March 
1999, the veteran reported that he was a combat veteran.  It 
was opined that the results of testing were consistent with 
combat PTSD, which was exacerbated by increased depression 
and stress from his home environment.  

On VA examination in April 1999, the examiner indicated that 
he had reviewed the veteran's records.  The veteran reported 
having served in the infantry as a jeep driver and a 
helicopter gunner in Vietnam.  He stated that he encountered 
enemy fire and mortar attacks, and was exposed to mines.  He 
reported that he had gone berserk, shooting up the barracks, 
and sustained a glass cut on the left thigh while crawling 
into a bunker during an artillery attack.  He further 
reported that his close friend, C. G., had been shot and 
killed by enemy fire.  The pertinent diagnosis was PTSD, 
which the examiner attributed to his service in Vietnam. 

In stressor statements, received in May 1999, the veteran 
indicated that during service in Vietnam, someone 
surreptitiously replaced his cigarette tobacco with 
marijuana.  He indicated that this caused him to shoot up the 
barracks.  He also reported that his mother died while he was 
in Vietnam and that he had feelings of helplessness for not 
being able to go to her aid in her time of need.  
Additionally, he indicated that in an incident near Saigon, 
individuals were killed or wounded, but that he was unable to 
provide the names of the individuals.  

VA hospitalization records, dated in August 1999, reflect a 
diagnosis of PTSD, by history only.

In a January 2000 statement, the veteran's son indicated that 
his father had been having blackouts for the previous 11 
years.

In March 2000, the veteran provided testimony at a RO 
hearing. The veteran related he had served in the infantry 
while in Vietnam.  He said he had been a jeep driver and a 
helicopter gunner.  He said he had been fired upon and had 
seen dead bodies.  Currently, he related, he had nightmares 
about his Vietnam service, as well as blackouts.

VA medical records, dated in 2000, reflect that the veteran 
received psychiatric treatment.

A May 2000 VA examination report reflects that the veteran 
reported he had served in the first infantry division in 
Vietnam, and had been a jeep driver, a helicopter gunner, and 
a guard.  He said he had been in the first infantry division.  
Following an examination, the diagnoses included major 
depression.  It was also noted that PTSD was not indicated on 
examination.

Finality and Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  Absent an appeal, a decision of 
a duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Analysis

When service connection was denied in the 1993 decision, 
there was no diagnosis of PTSD of record.  

The evidence added to the record since the 1993 RO decision 
includes written statements regarding stressors in Vietnam.  
Further, VA examination reports show a diagnosis of PTSD 
related to service.  This is new information in that there 
had been no previous diagnosis of PTSD and the specific 
stressors had not been reported.  As such, the evidence is so 
significant that it must be considered to fairly adjudicate 
the veteran's claim.  The Board therefore finds that new and 
material evidence has been received since the March 1993 RO 
decision and the veteran's claim is therefore reopened.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.
REMAND

As noted in the discussion above, the veteran's claim of 
service connection for PTSD was reopened on the basis that 
new and material evidence had been submitted.  The next step 
is to address the question of whether service connection is 
warranted.  However, before this question can be answered 
further development must be performed.  In this regard, it is 
noted that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  On remand, this new 
law should be applied to the veteran's claim.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2000).

Prior to the effective date of the above regulation on June 
18, 1999, and at the time of the veteran's claim for service 
connection for PTSD in November 1992, the requirements for 
service connection for PTSD consisted of medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (prior to June 18, 1999).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
that, in this case, the new regulation effective in June 1999 
is more favorable to the veteran because it merely requires a 
diagnosis of PTSD, and not the additional requirement of a 
"clear" diagnosis of PTSD.  In any event, both the new and 
old version of the law should be applied to the veteran's 
claim on remand.

The veteran's service personnel records show that he had 
Vietnam service; however, there is no verification that he 
engaged in combat with the enemy.  As such, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.  Accordingly, 
there must be credible supporting evidence that the claimed 
in-service stressors occurred in order to support the 
diagnosis of PTSD.  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

In his May 1999 stressor statements, the veteran indicated 
that during service in Vietnam, someone surreptitiously 
replaced his cigarette tobacco with marijuana, causing him to 
shoot up the barracks.  He also reported that his mother died 
while he was in Vietnam and that he had feelings of 
helplessness for not being able to go to her aid.  
Additionally, he indicated that in an incident near Saigon, 
individuals were killed or wounded, but he was unable to 
provide the names of the individuals.  Also, on VA 
examination in April 1999, he reported that he sustained a 
glass cut on his left thigh while crawling into a bunker 
during an artillery attack and that his close friend, C. G. 
was shot and killed by enemy fire.  

On VA examination in April 1999, the veteran reported 
specific stressors, including encounters with enemy fire on 
jeep trips between Bien Hoa and Saigon.  He further stated 
that while with the 1st Infantry Division Headquarters 
Company in March 1970, in the Southern province of Bien Hoa 
near Saigon, people were dying from incoming and front line 
wounds.  In addition to the above mentioned stressors, he 
vividly recalled helping put dead soldiers in body bags.  The 
pertinent diagnosis was PTSD.  The examiner stated that the 
veteran met the criteria for the diagnosis of PTSD with the 
stressors he described. 

The veteran's service medical records do not corroborate that 
the veteran sustained a glass cut to his right thigh or was 
treated by a medic following an incident in which he lost 
control and shot up the barracks.  Service personnel records 
generally show that the veteran served as a light truck 
driver and as an "auto rifleman."  There is no evidence on 
file showing that he was exposed to combat situations, 
including artillery attacks.  In sum, neither the veteran's 
service medical nor his service personnel records serve to 
corroborate his claimed PTSD stressors; and there is no other 
evidence on file which provides corroboration.  On remand, 
the RO should instruct the veteran to provide detailed 
information regarding his service stressors so that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
can attempt to verify such.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

On remand, the veteran should also be afforded a VA 
psychiatric examination in order to determine whether he has 
PTSD and if so, whether there is an etiological relationship 
between such and any claimed stressors in service.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this regard, it is 
noted that there is conflicting information on file as to 
whether the veteran does indeed have PTSD, currently.  
Finally, the record suggests that additional relevant medical 
reports are available; as such, an attempt should be made to 
secure such records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
afford him the opportunity to provide any 
additional specific information 
pertaining to the claimed stressful 
events of service.  The veteran and his 
representative are advised that this 
evidence is necessary in order to obtain 
supportive evidence of the claimed 
stressful events and that the veteran 
must be as specific as possible, because 
without such detail, an adequate search 
for verifying information cannot be 
conducted.  

2.  If the veteran responds, the RO 
should undertake appropriate development 
of his PTSD stressors.  In particular, 
USASCRUR should be asked to document the 
death of C. G. in Vietnam, as a result of 
enemy fire; as well the veteran's duty 
assignment in association with putting 
the remains of dead soldiers in body bags 
during service.  

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

4.  The RO should schedule the veteran 
for a psychiatric examination to diagnose 
or rule out PTSD.  All indicated testing 
should be accomplished.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to 
whether the veteran is currently 
suffering from PTSD due to disease or 
injury which was incurred in or 
aggravated by service.  If the veteran is 
diagnosed with PTSD, the examiner should 
identify each claimed stressor which is 
sufficient to support the diagnosis and 
state whether there is a causal 
relationship between the stressor and the 
veteran's present symptomatology.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

5.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  Thereafter, the case should 
be returned to the Board, if in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

The veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for compensation.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

 

